Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Response to Arguments
Applicant's arguments filed January 6, 2021 have been fully considered but they are not persuasive.
          Applicant stated in the Remarks, page 10, bottom of page 11 and top of page 12, that in the Zweigle reference the mobile computing device (wireless device 1630) is part of the assembly 1620 of 3D measuring device 1600 and 2D scanner. Therefore Applicant concluded that the wireless device 1630 cannot be independent from the assembly 1620. As such, the Remarks, page 10 states that Zweigle does not disclose “wherein the mobile computing device moves between locations in the environment independently of the 3D scanner while the 3D scanner is determining 3D coordinates of the first and second collection of points” as stated in claim 1 and “wherein the mobile computing device moves between locations in the environment independently of the 3D scanner while the 3D scanner is performing the first/second scan of the environment” as stated in claim 9.  However Examiner disagrees because Zweigle teaches that the wireless device 1630 can be mounted in different location of the platform such as the NOT integrated with the platform. There is no requirement that the wireless device 1630 has to be mounted on the platform all the time and mounted at specific location. Further the wireless device 1630 has wireless connection with the 3D scanner mounted on the platform and communicates via AP of the 3D scanner (paragraph 88). Therefore by the fact that the wireless device 1630 is wirelessly connected with the 3D scanner on the platform and that it is NOT integrated with the platform, the wireless device 1630 can inherently be independent from the platform that is moved during the scanning process and still perform its duties of communicating data with the 3D scanner via wireless connection.  Wireless connection enables the independency of the computing device 1630 from the 3D scanner 20 platform 1605. At each of the first registration position and second registration position the mobile device 1630 can be held separate and independent from the platform 1605 including the 3D scanner by placing the mobile device 1630 separately from the platform and using the wireless connection for communication with the 3D scanner (paragraph 57, 87, 89; computing device 1630 including the 2d scanner 1610 moves to the first registration position; paragraph 57, 87, 89; computing device 1630 including the 2d scanner 1610 moves to the second registration position).
Therefore Zweigle inherently discloses wherein the mobile computing device moves between locations in the environment independently of the 3D scanner by virtue of its wireless capability while the 3D scanner is determining 3D coordinates of the first and second collection of points.




Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20160047914 to Zweigle in view of US Patent Application Publication Pub. No. US 20150062123 to Yuen further in view of US Patent Application Publication Pub. No. US 20150330762 to Gong.

        Regarding claim 1, Zweigle discloses a system of generating a three-dimensional (3D) image of an environment (paragraph 7, 33, 86; see Fig. 1 and 16; 3D image of environment), the system comprising: 
      one or more processors (paragraph 87, 90; processor in computing device 1630 processing data);
      a mobile computing device, the mobile computing device comprising computer instructions configured for estimating a location of the mobile computing device based at least in part on data output by the position sensors (paragraph 87-88, 96, 97; wireless device 1630 (mobile computing device) including the 2D scanner 1610 computes position (estimate) of the device 1630 based on data from position sensor); and
       a 3D scanner having a light source, a beam steering unit, a light receiver (paragraph 86; 3D TOF scanner 20; paragraph 6, 34-35, 77; light emitter 28 and light receiver 36; beam steering unit), the 3D scanner being operable to cooperate with the one or more processors to determine 3D coordinates of a first object point based on emitting a light with the light source and receiving a reflected light with the light receiver (paragraph 77; 3D coordinates of object determined by processor based on received reflection of light and measured distance based on reflected light), the 3D scanner being 
        wherein the one or more processors are responsive to executable instructions which when executed by the one or more processors (paragraph 51-52; processor 950 executing processing):
        cause the 3D scanner at the first position to determine 3D coordinates of a first collection of points on object surfaces in the environment (paragraph 100; at first registration position, the 3D coordinates of collection of points are determined for the object in building) 
and to receive a first estimated location of the mobile computing device (paragraph 70, 96-97, 101-102; mobile device 1630 computes position information at each position that the scanner is located and provides information for registration of targets; translation information provides estimated location/pose of first registration position relative to a registration position before the first registration position);
       wherein the mobile computing device moves between locations in the environment while the 3D scanner is determining 3D coordinates of the first collection of points on object surfaces in the environment (paragraph 57, 79, 87, 89; computing device 1630 including the 2d scanner 1610 is mounted on the platform 1605 that moves to the different locations including the first registration position to obtain the plurality of 2D scan sets at element 1515; paragraph 100; at first registration position, the 3D coordinates of collection of points are determined for the object in building);


      wherein the mobile computing device moves between locations in the environment while the 3D scanner is determining 3D coordinates of the second collection of points on object surfaces in the environment (paragraph 57, 79, 87, 89; computing device 1630 including the 2d scanner 1610 is mounted on the platform 1605 that moves to the different locations including the second registration position to obtain the plurality of 2D scan sets at element 1515; paragraph 103; at second registration position, the 3D coordinates of collection of points are determined for the object in building),

        wherein a registration of the first collection of points and the second collection of points in a joint coordinate system is performed automatically based at least in part on the first estimated location of the mobile computing device and the second estimated location of the mobile computing device (paragraph 8; overlap regions registered joint coordinate system; paragraph 97; software performs the registration of points (automatically); paragraph 61-62, 101-104; position information based on 2D scans provide translational information that provide estimated location information at 

Zweigle discloses wherein the mobile computing device moves between locations in the environment (paragraph 57, 87, 89; computing device 1630 including the 2d scanner 1610 is mounted on the platform 1605 that moves to the different locations including the second registration position). Further Zweigle discloses wherein the computing device 1630 (mobile computing device) communicates wirelessly via AP inside the 3D scanner 20 and the computing device 1630 is mounted on the platform and NOT integrated with the platform (paragraph 57, 88).  Therefore due to the wireless connection, the computing device 1630 can inherently move independently of the 3D scanner platform 1605 shown in Fig. 16 without having to be mounted on the platform since it has wireless connection to the 3D scanner via the AP. Wireless connection enables the independency of the computing device 1630 from the 3D scanner 20 platform 1605. At each of the first registration position and second registration position the mobile device 1630 can be held independently from the platform 1605 including the 3D scanner by separating the mobile device 1630 from the platform and using the wireless connection for communication with the 3D scanner (paragraph 57, 87, 89; computing device 1630 including the 2d scanner 1610 moves to the first registration position; paragraph 57, 87, 89; computing device 1630 including the 2d scanner 1610 moves to the second registration position). Therefore Zweigle inherently discloses wherein the mobile computing device moves between locations in the environment independently 


However Zweigle does not disclose a mobile computing device sized and weighted to be carried by a single person and wherein the mobile computing device comprising position sensors, a camera.
       Yuen discloses a mobile computing device sized and weighted to be carried by a single person and wherein the mobile computing device comprising position sensors, a camera (paragraph 28, 30, 32; tablet device (mobile device) includes image sensor 18 (camera) and position sensor 20a/20b).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Zweigle as taught by Yuen to provide mobile device with position sensors and camera included.
        The motivation to combine the references is to provide mobile device integrated with position sensors such as GPS and orientation sensors that tracks the device in a coordinate system for augmented application system without having to use an external sensor (paragraph 4, 7, 30-33).

However Zweigle does not disclose a 3D scanner having a position indicator and receiving of data is in response to the 3D scanner being in contact with the mobile computing device at the first location and in response to the 3D scanner being in contact with the mobile computing device at the second location.

        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Zweigle as taught by Gong to provide short range communication of data between 3D scanner and mobile device.
        The motivation to combine the references is to provide alignment indicators for short range NFC communication between the 3D scanner and mobile device so as to simplify the connection process and wherein the data transferred via NFC can be used for longer range communication (paragraph 73-75).




       Regarding claim 2, Yuen discloses the system of claim 1, wherein the computer instructions configured for estimating a location of the mobile computing device are included in an augmented reality framework executing on the mobile computing device 


       Regarding claim 3, Zweigle discloses the system of claim 2, wherein the first estimated location and the second estimated locations are 3D pose estimations (paragraph 102; estimate of the pose at first and second registration position).

       Regarding claim 4, Gong discloses the system of claim 1, wherein the mobile computing device is a smartphone (paragraph 64, 66; smart phone).

       Regarding claim 5, Zweigle discloses the  system of claim 1, wherein the 3D scanner is a laser scanner (paragraph 3, 33; laser scanner 20).

       Regarding claim 8, Gong discloses the system of claim 1, wherein the contact is via near field communications (NFC) (paragraph 73-75; portable device 602 contacting the tracker via NFC).


Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20160047914 to Zweigle in view of US Patent Application Publication Pub. No. US 20150062123 to Yuen further in view of US .

        Regarding claim 6, Yuen discloses mobile computing device having a camera (paragraph 28, 30, 32; tablet device (mobile device) includes image sensor 18 (camera) and position sensor 20a/20b). However Yuen does not disclose the system of claim 1, wherein the camera is a red, green, and blue (RGB) camera.
        Becker discloses wherein the camera is a red, green, and blue (RGB) camera (paragraph 179, 223; tablet having RGB-D camera).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Zweigle in view of Yuen further in view of Gong as taught by Becker to provide camera that generates depth information for the pixel data.
        The motivation to combine the references is to provide distance information to subject for the captured pixel image data that provides depth information for the displayed image (paragraph 223, 422).

       Regarding claim 7, Becker discloses the system of claim 1,  wherein the camera is a RGB-depth camera (paragraph 179, 223; tablet having RGB-D camera).




Claims 9, 12, 13, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20160047914 to Zweigle in view of US Patent Application Publication Pub. No. US 20150330762 to Gong.
        Regarding claim 9, Zweigle discloses a method of generating a three-dimensional (3D) image of an environment (paragraph 7, 33, 86; 3D image of environment; see Fig. 1 and 16), the method comprising:
         performing a first scan of the environment with a 3D scanner (paragraph 59-60; first 3D scan at first position) and determining 3D coordinates of a first collection of points in a 3D scanner coordinate frame of reference, the 3D scanner being in a first position (paragraph 100; at first registration position, the 3D coordinates of collection of points are determined for the object in building; paragraph 86; 3D TOF scanner 20; paragraph 11, 26, 64, 66; frame of reference of 2D scanner which is also 3D scanner frame of reference),  the 3D scanner having a first light source, a beam steering unit, a light receiver (paragraph 86; 3D TOF scanner 20; paragraph 6, 34-35, 77; light emitter 28 and light receiver 36; beam steering unit), the 3D coordinates of a first object point being determined based on emitting a light with the first light source and receiving a reflected light with the light receiver (paragraph 77; 3D coordinates of object determined by processor based on received reflection of light and measured distance based on reflected light);
        receiving a first estimated location of a mobile computing device (paragraph 70, 96-97, 101-102; mobile device 1630 computes position information at each position that the scanner is located and provides information for registration of targets; translation 
         wherein the mobile computing device moves between locations in the environment while the 3D scanner is performing the first scan of the environment (paragraph 57, 79, 87, 89; computing device 1630 including the 2d scanner 1610 is mounted on the platform 1605 that moves to the different locations including the first registration position to obtain the plurality of 2D scan sets at element 1515; paragraph 59-60; first 3D scan at first position);

       performing a second scan of the environment with the 3D scanner (paragraph 73; second 3D scan measured) and determining 3D coordinates of a second collection of points in the 3D scanner coordinate frame of reference, the 3D scanner being in a second position (paragraph 103; at second registration position, the 3D coordinates of collection of points are determined for the object in building; paragraph 86; 3D TOF scanner 20; paragraph 11, 26, 64, 66; frame of reference of 2D scanner which is also 3D scanner frame of reference); and
       receiving a second estimated location of the mobile computing device (paragraph 70, 96-97, 101-104; mobile device 1630 computes position information at each position that the scanner is located and provides information for registration of targets; translation information provides estimated location of second registration position 
        wherein the mobile computing device moves between locations in the environment while the 3D scanner is performing the second scan of the environment (paragraph 57, 79, 87, 89; computing device 1630 including the 2d scanner 1610 is mounted on the platform 1605 that moves to the different locations including the second registration position to obtain the plurality of 2D scan sets at element 1515; paragraph 73; second 3D scan measured); and

       wherein a registration of the first collection of points and the second collection of points in a joint coordinate system is performed automatically based at least in part on the first estimated location of the mobile computing device and the second estimated location of the mobile computing device (paragraph 8; overlap regions registered joint coordinate system; paragraph 97; software performs the registration of points (automatically); paragraph 61-62, 101-104; position information based on 2D scans provide translational information that provide estimated location information at first and second position which results in registration of the collected points at overlap region).

Zweigle discloses wherein the mobile computing device 1630 moves between locations in the environment (paragraph 57, 79, 87, 89; computing device 1630 including the 2d inherently move independently of the 3D scanner platform 1605 shown in Fig. 16 without having to be mounted on the platform since it has wireless connection to the 3D scanner via the AP. Wireless connection enables the independency of the computing device 1630 from the 3D scanner 20 platform 1605. At each of the first registration position and second registration position the mobile device 1630 can be held independently from the platform 1605 including the 3D scanner by separating the mobile device 1630 from the platform and using the wireless connection for communication with the 3D scanner (paragraph 57, 87, 89; computing device 1630 including the 2d scanner 1610 moves to the first registration position; paragraph 57, 87, 89; computing device 1630 including the 2d scanner 1610 moves to the second registration position). Therefore Zweigle inherently discloses wherein the mobile computing device moves between locations in the environment independently of the 3D scanner while the 3D scanner is performing the first and second scan of the environment.




       Gong discloses the 3D scanner having a first position indicator (paragraph 73-74; visual indicator 604 for NFC provides positioning indicator for the mobile device) and receiving of data in response to the 3D scanner being in contact with the mobile computing device at the first location and in response to the 3D scanner being in contact with the mobile computing device at the second location (paragraph 42, 73-75; laser tracker is contacted with the portable device 602 via NFC at first location; laser scanner is movable to different positions such as second position to provide contact at different locations; data received in step 716).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Zweigle as taught by Gong to provide short range communication of data between 3D scanner and mobile device.
        The motivation to combine the references is to provide alignment indicators for short range NFC communication between the 3D scanner and mobile device so as to simplify the connection process and wherein the data transferred via NFC can be used for longer range communication (paragraph 73-75).





       Regarding claim 13, Zweigle discloses the method of claim 9, wherein the 3D scanner is a laser scanner (paragraph 3, 33; laser scanner 20).

       Regarding claim 14, Gong discloses the method of claim 9, wherein the contact is via near field communications (NFC) (paragraph 73-75; portable device 602 contacting the tracker via NFC).


         Regarding claim 15, Zweigle discloses a system of generating a three-dimensional (3D) image of an environment (paragraph 7, 33, 86; 3D image of environment; see Fig. 1 and 16), the system comprising: 
      one or more processors paragraph 87, 90; processor in computing device 1630 processing data);
      a 3D scanner having a light source, a beam steering unit, a light receiver (paragraph 86; 3D TOF scanner 20; paragraph 6, 34-35, 77; light emitter 28 and light receiver 36; beam steering unit), the 3D scanner being operable to cooperate with the one or more processors to determine 3D coordinates of a first object point based on emitting a light with the light source and receiving a reflected light with the light receiver (paragraph 77; 3D coordinates of object determined by processor based on received reflection of light and measured distance based on reflected light), the 3D scanner being 
      wherein the one or more processors are responsive to executable instructions which when executed by the one or more processors (paragraph 51-52; processor 950 executing processing):
      cause the 3D scanner at the first position to determine 3D coordinates of a first collection of points on object surfaces in the environment (paragraph 100; at first registration position, the 3D coordinates of collection of points are determined for the object in building) and to receive a first estimated location of a mobile computing device (paragraph 70, 96-97, 101-102; mobile device 1630 computes position information at each position that the scanner is located and provides information for registration of targets; translation information provides estimated location of first registration position relative to measured previous registration position), 
       wherein the mobile computing device moves between locations in the environment while the 3D scanner is determining 3D coordinates of the first collection of points on object surfaces in the environment (paragraph 57, 79, 87, 89; computing device 1630 including the 2d scanner 1610 is mounted on the platform 1605 that moves to the different locations including the first registration position to obtain the plurality of 2D scan sets at element 1515; paragraph 100; at first registration position, the 3D coordinates of collection of points are determined for the object in building);
        cause the 3D scanner at the second position to determine 3D coordinates of a second collection of points on object surfaces in environment (paragraph 103; at second registration position, the 3D coordinates of collection of points are determined for the 
        wherein the mobile computing device moves between locations in the environment while the 3D scanner is determining 3D coordinates of the second collection of points on object surfaces in the environment (paragraph 57, 79, 87, 89; computing device 1630 including the 2d scanner 1610 is mounted on the platform 1605 that moves to the different locations including the second registration position to obtain the plurality of 2D scan sets at element 1515; paragraph 103; at second registration position, the 3D coordinates of collection of points are determined for the object in building ),
      wherein a registration of the first collection of points and the second collection of points in a joint coordinate system is performed automatically based at least in part on the first estimated location of the mobile computing device and the second estimated location of the mobile computing device (paragraph 8; overlap regions registered joint coordinate system; paragraph 97; software performs the registration of points (automatically); paragraph 61-62, 101-104; position information based on 2D scans provide translational information that provide estimated location information at first and second position which results in registration of the collected points at overlap region).

Zweigle discloses wherein the mobile computing device moves between locations in the environment (paragraph 57, 79, 87, 89; computing device 1630 including the 2d inherently move independently of the 3D scanner platform 1605 shown in Fig. 16 without having to be mounted on the platform since it has wireless connection to the 3D scanner via the AP. Wireless connection enables the independency of the computing device 1630 from the 3D scanner 20 platform 1605. At each of the first registration position and second registration position the mobile device 1630 can be held independently from the platform 1605 including the 3D scanner by separating the mobile device 1630 from the platform and using the wireless connection for communication with the 3D scanner (paragraph 57, 87, 89; computing device 1630 including the 2d scanner 1610 moves to the first registration position; paragraph 57, 87, 89; computing device 1630 including the 2d scanner 1610 moves to the second registration position). Therefore Zweigle inherently discloses wherein the mobile computing device moves between locations in the environment independently of the 3D scanner while the 3D scanner is determining 3D coordinates of the first and second collection of points.


However Zweigle does not disclose the 3D scanner having a position indicator and receiving of data in response to the 3D scanner being in contact with the mobile 
        Gong discloses the 3D scanner having a position indicator (paragraph 73-74; visual indicator 604 for NFC provides positioning indicator for the mobile device) and receiving of data in response to the 3D scanner being in contact with the mobile computing device at the first location and in response to the 3D scanner being in contact with the mobile computing device at the second location (paragraph 42, 73-75; laser tracker is contacted with the portable device 602 via NFC at first location; laser scanner is movable to different positions such as second position to provide contact at different locations; data received in step 716).

        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Zweigle as taught by Gong to provide short range communication of data between 3D scanner and mobile device.
        The motivation to combine the references is to provide alignment indicators for short range NFC communication between the 3D scanner and mobile device so as to simplify the connection process and wherein the data transferred via NFC can be used for longer range communication (paragraph 73-75).


Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20160047914 to Zweigle in view of US .

       Regarding claim 10, Zweigle in view of Gong does not disclose the method of claim 9, wherein the second estimated location is received from an augmented reality application executing on the mobile computing device.
        Yuen discloses wherein the second estimated location is received from an augmented reality application executing on the mobile computing device (paragraph 37-38, 52, 47; 3D annotated model image created on the tablet as augmented application based on position information of the laser probe 20 of the tablet).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Zweigle in view of Gong as taught by Yuen to provide augmented reality application that is executable on the mobile device.
        The motivation to combine the references is to provide annotation on image via augmented reality application that can add information about the object and that is accurately provided and registered on the 3D image (paragraph 4, 52).




       Regarding claim 11, Yuen discloses the method of claim 10, wherein the first estimated location and the second estimated locations are 3D pose estimations 










Other Prior Art Cited

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160093099 to Bridges discloses 2D camera in communication with 3D measuring system (see Abstract; paragraph 51).





Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
<http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        


02/12/2021